SAWTELLE, Circuit Judge.
This is an appeal from an order denying a petition for a writ of habeas corpus. Appellant is a citizen of Denmark, and has been ordered deported from the United States on the ground that she entered for an immoral purpose, contrary to the provisions of the Immigration Act of February 5,1917 (8 US CA § 136), which provides that aliens who enter the United States for the purpose of prostitution, or for any other immoral purpose, shall be excluded.
Appellant first came to the United States in 1922 and made her home in Los Angeles, Cal., where she was employed as a domestic servant. It appears from the record that in 1924 she became acquainted with one Bolinger, a married man, in Los Angeles, and in 1025 she commenced to have illicit relations with him. In 1926 she made a trip to Denmark, returning here in 1928. In May, 1931, she made another trip to Europe, on which she was accompanied by Bolinger. On this trip they continued their illicit relations and traveled together, for at least a part of the time, as husband and wife. They returned here together on September 6, 1931, and entered at the port of Seattle, Wash., where they registered at a hotel as husband and wife.
At a preliminary hearing before immigration inspectors the following morning, appellant admitted her previous illicit relations with Bolinger, in Los Angeles and on the trip to Europe, and that she intended to continue such relations with him until they reached Los Angeles, but that thereafter she did not intend to see him, — “I might see him, but *95that is all.” Bolinger also admitted their illicit relationship on the trip to Europe. Appellant denied all of these admissions at a subsequent hearing.
However, it is not within our province to weigh the evidence. “The duty to do that is with the immigration officials and the Secretary of Labor, and the responsibility rests solely upon them, their decision being final if there is any evidence whatever to support it.” United States ex rel. Bauder v. Uhl (C. C. A. 2) 211 F. 628, 633. See, also, Low Wah Suey v. Backus, 225 U. S. 460, 468, 32 S. Ct. 734, 56 L. Ed. 1165. The evidence clearly establishes that appellant entered the United States for an immoral purpose. Upon her entry at Seattle, appellant and Bolinger immediately registered at a hotel as husband and wife, and had traveled as such on their trip to and from Europe. Under all the eireiimstanees, it might well have been found that she intended to continue her illicit relations with Bolinger after their return to Los Angeles, as well as during their journey thither.
Appellant vigorously contends that she is not a concubine, because unlawful cohabitation, as distinguished from clandestine and sporadic intercourse, is essential to create the status of a concubine. However that may be, “we must assume that, in using the words ‘or for any other immoral purposes,’ Congress had reference to the views commonly entertained among the people of the United States as to what is moral or immoral in the relations between man and woman in the matter of such intercourse. These views may not be overlooked in determining questions involving the morality or immorality of sexual intercourse between particular persons.” United States v. Bitty, 208 U. S. 393, 28 S. Ct. 396, 399, 52 L. Ed. 543. Whether or not appellant may be considered as a concubine, therefore, is immaterial. By her own admissions, at the time she entered the United States she did so for an immoral purpose: To continue her illicit relations with Bolinger, at least for a limited period.
Appellant is not entitled to remain here solely by force of the re-entry permit issued to her and because of her previous residence. The act provides that: “At any time within five years after entry, any alien who at the time of entry was a member of one or more of the classes excluded by law * * * shall, upon the warrant of the Secretary of Labor, be taken into custody and deported.” 8 USCA § 155. The ban of the immigration laws attaches irrespective of previous residence or domicile in this country. Lapina v. Williams, 232 U. S. 78, 34 S. Ct. 196, 58 L. Ed. 515; Lewis v. Erick, 233 U. S. 291, 34 S. Ct. 488, 58 L. Ed. 967.
Affirmed.